DONIELSON, Judge
(concurring specially)-
Although I concur with the majority opinion, I do wish to note my agreement with the trial court’s observation that if, as alleged by the plaintiff, the corn is not “produced” until it is “processed”, these employees are not exempt agricultural workers since subparagraph (d)(i) specifically requires that they be in the employ of the operator of the farm. In further support of that proposition, the trial court added that the word “processing” is specifically mentioned in that subparagraph.
I agree with the trial court’s conclusion that the employees engaged in weighing, husking, sorting and grading ears of corn on O’s Gold premises are no longer part of the production and harvesting of an agricultural product. The trial court astutely concluded that the employment exemption was forfeited when the corn was harvested and put into the plaintiff’s truck, at which time the farmer lost all economic interest in and control over the product.
*553I also wish to add that I do not subscribe to the view that under subparagraph (c), all work must be done on the farm. Rather, it is my position that when the producer has completed his agricultural contribution to production, and the product has moved to the control, supervision, or ownership of another, the agricultural exemption is no longer available. Where, as in DeKalb Agresearch v. Iowa Employment Security Comm., supra, the agricultural producer is also the processor, that portion attributable to the actual agricultural responsibility falls within the exempt category. Beyond that, however, the exemption no longer applies, whether or not the work is done on the farm. I strongly believe that this interpretation not only comports with the language of DeKalb and its policy of broad interpretation of agricultural exemptions, but also does justice to the equally important policy of providing unemployment compensation which is expressed in § 96.2, The Code.